I115th CONGRESS1st SessionH. R. 317IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2017Mr. Capuano introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo direct the Securities and Exchange Commission to require that repurchase-to-maturity transactions be treated as secured borrowings. 
1.Short titleThis Act may be cited as the Keep Repos to Maturity on Balance Sheet Act of 2017. 2.Accounting treatment of RTM transactions (a)In generalIn establishing accounting principles or standards for purposes of the securities laws, the Securities and Exchange Commission shall require that a repurchase-to-maturity transaction be treated as a secured borrowing in which the transferred asset serves as collateral.
(b)DefinitionsIn this section: (1)Repurchase-to-maturity transactionThe term repurchase-to-maturity transaction means a transaction in which—
(A)a financial asset is transferred in exchange for cash, other financial assets, or letters of credit; and (B)concurrently with the transfer, the transferor and the transferee agree that, at the maturity of the transferred asset, the transferee may either, at the option of the transferee—
(i)return the transferred asset (or a substantially similar asset) to the transferor, thereby obligating the transferor to reacquire the transferred asset (or to acquire the substantially similar asset, as the case may be) for an amount equal to the value of the cash, other financial assets, or letters of credit described in subparagraph (A), plus a stipulated interest factor; or (ii)redeem the transferred asset from the issuer of the transferred asset.
(2)Securities lawsThe term securities laws has the meaning given such term in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)). (3)Transferred assetThe term transferred asset means a financial asset transferred in exchange for cash, other financial assets, or letters of credit in a repurchase-to-maturity transaction, as described in paragraph (1)(A).
(c)Effective dateThe treatment required under subsection (a) shall apply beginning on the date that is 90 days after the date of the enactment of this Act. 